Citation Nr: 0217314	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The appellant is the widow of a person who did not have 
valid military service in the Armed Forces of the United 
States.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision by the Department of 
Veterans Affairs (VA) Manila, Philippines Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the appellant's appeal has been obtained by the 
RO.  

2.  The appellant has provided no valid documentation 
verifying that her deceased spouse had qualifying U. S. 
military service.  


CONCLUSION OF LAW

The appellant's deceased spouse is not a "veteran" for 
purposes of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.8, 
3.9, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the appellant in 
this case has been apprised of the pertinent law and 
regulations governing her claim by way of the rating 
decision dated in January 2001, the statement of the case 
(SOC) dated in May 2001, the verification by the service 
department dated in April 2002, the supplemental statement 
of the case (SSOC) dated in May 2002, the second 
verification of service dated in June 2002, and the 
memorandum to the file dated in August 2002, in which the 
appellant was again notified that her deceased spouse had no 
valid military service in the Armed Forces of the United 
States.  Further, there are notices associated with the 
claims folder dated in September and October 1990 to the 
effect that on thorough search by the U. S. Department of 
the Army, there were no records of evidence that the 
decedent had service in the U. S. military service.  The 
notification also indicated what steps needed to be taken to 
establish service for compensation purposes.  Thus, the 
Board is satisfied that the RO has provided notice to the 
appellant of what is required to complete her application 
for VA benefits.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With respect to the duty to assist, the RO has made extended 
efforts to uncover evidence of recognized military service 
with the U. S. Armed Forces.  The appellant has been 
notified of those efforts and the results.  Therefore, the 
Board finds that the duty to assist the appellant in this 
case with the development of her claim is satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

Finally, the appellant has had opportunity to present 
evidence and argument in support of her appeal.  Therefore, 
there is no indication that the Board's present review of 
the claim will result in any prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The appellant in this case contends that she is entitled to 
VA benefits based on her deceased spouse's service in the 
active U. S. military.  However, upon a review of the 
evidence of record, the Board notes that the appellant's 
claim must necessarily fail.  

Under applicable statutes and regulations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §§ 
101(2), 101(24) (West 1991 & Supp. 2002); 38 C.F.R. § 3.1(d) 
(2002).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United 
States.  38 U.S.C.A. § 107(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.8(c) (2002).  Service as a guerrilla is also 
included if the individual served under a commissioned 
officer of the United States Army, Navy, or Marine Corps, or 
under a commissioned officer of the Commonwealth Army 
recognized by and cooperating with the United States forces.  
Guerrilla service is established if a service department 
certifies that the individual had recognized guerrilla 
service, or unrecognized guerrilla service under a 
recognized commissioned officer if the individual was a 
former member of the United States Armed Forces or the 
Commonwealth Army. 38 C.F.R. § 3.8(d) (2002).  

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  With members of the Commonwealth Army, 
the date of release will be no later than June 30, 1946.  38 
C.F.R. § 3.9(a) (2002).  The active service in the guerrilla 
forces will be the period certified by the service 
department.  38 C.F.R. § 3.9(d) (2002).  

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203 (2002).

Based on the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service because none of those documents was 
issued by a United States service department.  Thus, the 
evidence submitted by the appellant does not meet the 
regulatory requirements.  The Board recognizes that in 
support of her claim, the appellant submitted a copy of the 
death certificate, copy of her marriage certificate, an 
affidavit from the Armed Forces of the Philippines, a 
certificate of the Office of the Mayor as to the release of 
prisoners of war on which her spouse was named, and her 
claim for dependency and indemnity compensation dated in 
December 2000.  

However, in spite of these documents, a September 1990 
certification from the United States Army Reserve Personnel 
Center (ARPERCEN) associated with the claims folder 
indicates that the decedent had no qualifying service in the 
Armed Forces of the United States, including the Philippine 
Commonwealth Army and the recognized guerrillas.  The Board 
wishes to point out that a determination by the service 
department to this effect is binding on VA.  See generally 
Spencer v West, 13 Vet. App. 376 (2000).  
Moreover, the appellant has provided no further evidence 
that would warrant a request for re-certification from the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  In April 2002 and June 2002, the service 
department did verify again that no change was warranted 
from the prior certification.  In a memorandum dated in 
August 2002, the appellant was notified once again that the 
documents she had submitted in support of her claim had no 
value in establishing recognized U. S. military service.  
Thus, absent new evidence of verification of valid military 
service by the service department, the appellant is not 
legally entitled to VA benefits.  38 C.F.R. § 3.203.  

In sum, the Board finds that the appellant has not 
established that her spouse had qualifying service in the 
United States Armed Forces, and as such, he was not a 
"veteran" for VA benefits purposes, 38 U.S.C.A. §§ 101(2), 
101(24); 38 C.F.R. § 3.1(d), and that she therefore, is not 
eligible for benefits under the laws administered by VA.  As 
the law and not the evidence of record is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

The appeal to establish basic eligibility for VA benefits is 
denied.




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

